Whitfield, O. J.,
delivered the opinion of the court.
The learned chancellor was correct in all respect save one. The equitable title to the property was, as he correctly held, in John R. King at his death in 1876, and under Rev. Code 1871, § 1956, as construed in Hickman v. Ruff, 55 Miss., 549, the widow wa's entitled to a child’s part in fee simple in the exempt homestead. She was not entitled to anything else.

For error indicated, the decree is reversed, and the cause remanded, for decree in accordance with this opinion.